 
 
I 
108th CONGRESS 2d Session 
H. R. 4149 
IN THE HOUSE OF REPRESENTATIVES 
 
April 2, 2004 
Mr. Graves (for himself, Mr. Honda, Mr. Inslee, and Mrs. Kelly) introduced the following bill; which was referred to the Committee on Small Business, and in addition to the Committee on Science, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Small Business Act to permit business concerns that are owned by venture capital operating companies or pension plans to participate in the Small Business Innovation Research Program. 
 
 
1.SBIR awards to business concerns owned by venture capital operating companies or employee benefit or pension plans 
(a)In generalSection 9(f) of the Small Business Act (15 U.S.C. 638(f)) is amended by adding at the end the following: 
 
(4)EligibilityA business concern shall not be prevented from participating in the Small Business Innovation Research Program solely because such business concern is owned in part by— 
(A)a venture capital operating company that is managed and controlled by 1 or more United States citizens or permanent resident aliens; or 
(B)an employee benefit or pension plan.. 
(b)Rulemaking authorityNot later than 180 days after the date of the enactment of this Act, the Administrator of the Small Business Administration shall issue regulations to— 
(1)carry out the amendment made by subsection (a); 
(2)ensure that a Small Business Innovation Research award is not given to a business concern that is majority owned by— 
(A)another business concern that is ineligible to participate in the Small Business Innovation Research Program; or 
(B)a venture capital operating company or an employee benefit or pension plan that is the alter ego, instrumentality, or identity of another business concern that is ineligible to participate in the Small Business Innovation Research Program. 
 
